The statute making it an offense to send, etc., an anonymous letter reflecting upon the chastity, etc., of any person, is a recent one, having been enacted in 1909. The first time it became necessary for this court to determine what was a sufficient indictment or information to properly charge that offense, and whether or not it was necessary to copy such letter in the pleading, came up in the case of Bradfield v. State,73 Tex. Crim. 353, 166 S.W. Rep., 734, in 1914.
Upon thorough investigation and mature deliberation, this court in a unanimous opinion, in said Bradfield case, held it was not necessary *Page 277 
to copy the letter. This court did not then "overlook," or otherwise fail to fully consider, any of the principles, nor any of the cases now mentioned in the majority opinion herein. On the contrary, it thoroughly considered, and was fully mindful of all of them. And it correctly held, in said Bradfield case, in full accordance with the statutes therein quoted and principles therein announced, that it was not necessary to copy the letter in any of the pleadings. I have no doubt of the correctness of the opinion and holding in that case, and it should be followed in this case. It is no more necessary, under the statute prescribing this offense, to set out in haec verba the evidence nor any material part of it, than it would be in an indictment for murder.
The complaint and information herein are undoubtedly in accordance with our statutes and clearly and amply sufficient, and it should be so held. I respectfully dissent.